IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IRENA PIMKOVA,                                             No. 70251
                 Appellant,
                 vs.
                 CRAIG A. BUSCH,
                                                                                   FILED
                 Respondent.                                                        JUN 2 7 2016
                                                                                        IE K. LINDEMAN
                                                                              CL       ESUPfl E caGLIRT

                                                                                   CHIEF()



                                      ORDER DISMISSING APPEAL

                             This appeal was docketed in this court on April 26, 2016,
                 without payment of the requisite filing fee. On that same day a notice was
                 issued directing appellant to pay the filing fee within ten days. The notice
                 further advised that failure to pay the filing fee within ten days would
                 result in the dismissal of this appeal. To date, appellant has not paid the
                 filing fee or otherwise responded to this court's notice. Accordingly, cause
                 appearing, this appeal is dismissed.
                             It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDEMAN

                                                            BY:   15atili     ■IkAnctic,

                 cc: Hon. Timothy C. Williams, District Judge
                      Irena Pimkova
                      Pyatt Silvestri
                      Eighth District Court Clerk



 SUPREME COURT
       OF
     NEVADA




                                                                                                Zco lz
CLERK'S ORDER

 (0)-1947